IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-93,334-01


                        IN RE JOHN ANTHONY BUCHANAN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1618854 IN THE 339TH DISTRICT COURT
                               FROM HARRIS COUNTY1


       Per curiam. MC CLURE, J., not participating.

                                            ORDER

       Relator filed a motion for leave to file and a petition for a writ of mandamus, invoking our

constitutional authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, §

5. Relator contends, among other things, that the trial judge impermissibly interfered with the

attorney-client relationship by sua sponte replacing appointed counsel, Assistant Public Defender

Damon Parrish II, without having a principled reason apparent from the record. See Buntion v.

Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992). Relator first filed a petition for a writ of

mandamus in the First Court of Appeals, seeking an order to compel the trial judge to vacate its order



       1
           The case is currently on the competency restoration docket.
                                                                                                  2

appointing Anna Lee Moseley as counsel, perform a proper indigency determination, and reinstate

Parrish as counsel. In re Buchanan, No. 01-21-00336-CR (Tex. App.—Houston [1st], Sept. 14,

2021) (not designated for publication). The Court of Appeals denied relief without comment. Id.

Relator now seeks mandamus relief in this Court.

       Respondent, Judge Mark Kent Ellis of the Harris County Felony Mental Health Court, is

ordered to file a response with this Court and may include any exhibits in support of the response.

Any real parties in interest, including Damon Parish II and Anna Lee Moseley, may also submit

responses. Any responses shall be submitted within 30 days of the date of this order.

       The motion for leave to file a petition for a writ of mandamus will be held in abeyance until

Respondent has submitted his response. The proceedings in Harris County Cause Number 1618854

are stayed pending further order of this Court.



Filed: April 27, 2022
Do not publish